Exhibit 10.2

 
[Missing Graphic Reference]


2005 Ameren Executive Incentive Plan (EIP)
Ameren Corporation
Officer Level




The Ameren Executive Incentive Plan (EIP) is intended to reward contributions to
Ameren’s shareholder value.


PLAN PARTICIPATION
All applicable members of the Ameren Leadership Team are eligible to participate
in the EIP.


PLAN FUNDING
Plan funding is the total amount of incentive money available to award. The plan
is funded based on the achievement of Ameren Corporation’s earnings per share
(EPS) for the plan year (achievement levels may be adjusted to reflect refunds
and rate changes under regulatory sharing plans or other extraordinary one-time
events). Three levels of EPS achievement will be established to reward
participants for progress achieved in overall EPS performance. Achievement of
EPS falling between the established levels will be interpolated. The three
levels are defined as:



1.  
Threshold: This is the minimum level of corporate financial achievement for
incentive awards to be available. Since the payment of incentives reflects a
large cost to the organization, Ameren must achieve this level of EPS to justify
the payment in respect to our owners, the shareholders.




2.  
Target: This is Ameren’s targeted level of financial achievement. This is the
level our shareholders and Wall Street expect Ameren to achieve.




3.  
Maximum: This level shares higher rewards in years of high financial success.
This level will be very difficult to achieve, but in years of outstanding
performance, executives will share in Ameren’s success.



BONUS AWARD OPPORTUNITIES
Annual bonus award opportunity percentages are set by the Human Resources
Committee of the Board of Directors.


PERFORMANCE COMPONENT WEIGHTINGS
There are two performance components (or measures) of the plan: EPS and Business
Line KPIs/Individual. The performance components are the measures used to
determine a bonus award pay-out. Each component is weighted. This weight
indicates how much of the available funding will be available for each
component.


People are the Foundation of our Success and the Key to Achieving our Vision




--------------------------------------------------------------------------------

Exhibit 10.2


The weightings for the 2005 plan are:
EPS       50%
Business Line KPIs/Individual         50%


EPS:   This component is the corporate level of measurement; Ameren’s earnings
per share achievement. Fifty percent of the available bonus funds will be
available for payment to each executive based on corporate success.


Business Line/Individual:   Each executive will have 50% of their available
bonus determined by the success of their individual contributions. The success
of their respective business line or function’s compensation KPIs will be used
as the basis of the assessment.


PLAN PAYMENT
Awards will be paid by 3/15/2006. The bonus award percentage will be based on
each executive’s base salary as of 12/31/2005. Payment will be prorated for
participants who become eligible after 1/1/2005 or who retire, die or become
disabled during 2005. The salary basis for those who retire, die or become
disabled will be as of the date of retirement, death or disability.


The Human Resources Committee of the Board of Directors will approve the final
amount of payment upon recommendation of the CEO of Ameren Corporation.





--------------------------------------------------------------------------------


 
 


Schedule




2005 Executive Incentive Plan Targets


Executive Levels
2005 EIP Target
CEO
85%
Senior Officers $370,000 and Over
60%
Senior Officers Below $370,000
50%
Officers $240,000 and Over
45%
Officers Between $200,000 and $239,000
40%
Officers Below $200,000
35%





 
 
Named Executive Officers
2005 Base Salary
2005 Restricted
Stock Awards*
2004 EIP
Bonus
G. L. Rainwater, Chairman, Chief Executive Officer and President, Ameren, UE,
CILCORP; Chairman and CEO, CIPS, CILCORP, CILCO, IP
$800,000
13,279
$507,000
W. L. Baxter, Executive Vice Presdient and Chief Financial Officer, Ameren, UE,
CIPS, Genco, CILCORP, CILCO, IP
  470,000
  6,883
  273,000
T. R. Voss, Executive Vice President and Chief Operating Officer, Ameren; Senior
Vice President, UE, CIPS, CILCORP, CILCO, IP
  400,000
  5,858
  201,500
S. R. Sullivan, Senior Vice President, General Counsel and Secretary, Ameren,
UE, CIPS, Genco, CILCORP, CILCO, IP
  350,000
  4,101
  150,800
D. F. Cole, Senior Vice President, UE, CIPS, Genco, CILCORP, CILCO, IP
  300,000
  3,515
  148,050
D. A. Whiteley, Senior Vice President, UE, CIPS, Genco, CILCORP, CILCO, IP
  292,000
  3,421
  145,600
R. A. Kelley, President, Genco
  250,000
  2,929
  114,210

* The closing market price of Ameren common stock on February 11, 2005, the date
the restricted stock was awarded, was $51.21 per share.
